MacLeah, J., (concurring).
Two exceptions only appear in the case; one is worthless, because to the exclusion of an indefinite question already answered; the other, which is probably good, being to the dismissal of the complaint when there was some evidence to be submitted to the jury. In view, however, of the animadversions in the brief for the plaintiff-appellant, it is proper to remark that it was the duty of his attorney and counsel, not only to acquaint himself with the facts necessary to support the infant’s cause of action, but also to see to it that that evidence would and could be presented. If, as he apparently well knew, the witnesses could not speak the vernacular to the court, it was his duty to secure the presence of an interpreter, not only linguistically competent, but also qualified to interpret the statements of the witnesses in a manner to command the confidence of the jurors and of the court. That the person prof-erred as interpreter is friendly to the parties, and even that he is friendly to one of the parties, is not cause of his exclusion but goes' to the credibility of his interpretation. People v. Ramirez, 56 Cal. 533.
The function of an interpreter is much like the function of an expert, and like any other expert the interpreter’s qualification must be shown either by his own oath or by the *8oath of some one else. If not a sworn officer of the court he must be sworn in each case and his qualifications duly established. Proffering several persons to the court and jury as interpreters, the counsel for the plaintiff was not at the pains to have it appear, other than by his own unverified statements, that the person so proffered was either competent, qualified or fit. One person was accepted by the defendant’s counsel and served for a part of the day but did not appear on the following day to complete the cross-examination. After irritating disappointment and delays, the justice struck out the evidence of the witness, whose cross-examination could not be completed, and dismissed the case. Por this course there was much excuse if not justification. Inasmuch, however, as there was some evidence which might have been submitted to the jury, it is a hardship to allow the case of an infant plaintiff to fail because of the lack of preparation or skill of the attorney to whom its guardian has confided the case. The judgment should be reversed and a new trial ordered, without costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.